Citation Nr: 0823914	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that assigned a 10 percent disability 
rating for rheumatic heart disease, effective from December 
12, 2003.

In February 2004, the veteran requested a temporary total 
disability rating arising from his January 2004 heart 
surgery.  The claims file did not reflect that that claim was 
adjudicated at the time of the Board's January 2008 remand, 
and so the matter was referred by the Board to the RO for 
appropriate action in January 2008.  However, it is unclear 
if any action by the RO has been taken to date, so the matter 
is again referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected rheumatic heart disease does 
not cause a workload of 7 METS or less to result in dyspnea, 
fatigue, angina, dizziness, or syncope; and there is no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's March 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the May 
2004 rating decision.  It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence (including lay statements and 
medical evidence) might be helpful in establishing his claim, 
and invited the veteran to send VA whatever evidence he had 
in his possession pertaining to his claim.  That letter did 
not describe the particular rating criteria used in 
evaluating rheumatic heart disease.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
original March 2004 letter.  First, in a February 2008 
letter, the veteran was notified that disabilities are rated 
from 0 to 100 percent based on 38 C.F.R. Part 4's rating 
schedule, was told of the need to present evidence to meet 
the rating criteria, and was told of that evidence was needed 
of the impact of his disability on daily life and employment.  
Further, during the April 2004 and March 2008 VA 
examinations, all necessary information pertinent to rating 
criteria was provided.  Thus, notwithstanding the lack of 
notice, the veteran provided the required evidence.  The 
veteran thus had a meaningful opportunity to participate in 
the adjudication process, so the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  The claim was readjudicated in the April 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA treatment records and 
lay statements and examined the veteran in April 2004 and 
March 2008.  VA has satisfied its assistance duties.


Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities. Id. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). 

The veteran appeals the RO's May 2004 denial of a disability 
rating in excess of 10 percent for rheumatic heart disease 
under Diagnostic Code 7000.  

Rheumatic heart disease is rated under 38 C.F.R. § 4.104.  
The pertinent provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (valvular heart disease) relating to rating 
rheumatic heart disease read as follows:

100% - during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

60% - more than one episode of acute congestive heart failure 
in the past year or a workload of greater than 3 METs, but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent

30% - workload of greater than 5 METs, but no greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope, or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.

10% - workload of greater than 7 METs, but not greater than 
10 METs, that results in dyspnea, fatigue, angina, dizziness 
or syncope or continuous medication required.

The veteran had a METS of 7.0 on Bruce protocol in December 
2003.  Electrocardiogram changes were borderline for 
ischemia.

A VA examiner reviewed the veteran's history and examined him 
in April 2004.  He noted that the veteran had had an 
echocardiogram in May 1998 and coronary artery bypass 
grafting in January 2004.  He diagnosed residual of rheumatic 
heart disease with echocardiogram finding of mitral valve 
calcification with mild mitral insufficiency, mild aortic 
insufficiency, mild tricuspid insufficiency, and mild 
pulmonary insufficiency.  He also diagnosed coronary artery 
disease which led to coronary artery bypass grafting in 
January 2004.  

There were no murmurs on VA evaluation in November 2005.  
There were assessments of arteriosclerotic heart disease in 
May 2005, November 2005, December 2006, February 2007, and 
January 2008.  An electrocardiogram in January 2008 revealed 
sinus rhythm, 1st degree A-V block, and an old myocardial 
infarction.  

On VA examination in March 2008, there was no history of 
congestive heart disease and breath sounds were clear.  
Stress test results showed a 3-5 METS capacity.  The 
veteran's ejection fraction was 51 percent.  The examiner 
diagnosed arteriosclerosis and coronary artery disease.  The 
examiner indicated that the absence of a murmur in the 72 
year old veteran with an established diagnosis of 
atherosclerotic coronary cardiac disease, in the absence of 
any noted cardiac murmur or mitral valve defect, made it 
difficult to attribute any of the veteran's current cardiac 
findings to the history of rheumatic heart disease.  The 
examiner noted that rheumatic heart disease is a condition in 
which permanent damage to the heart valves is caused by 
rheumatic fever.  The heart valve becomes damaged by a 
disease process that begins with a strep throat.  The damage 
is to the heart valves.  Either they would not fully close or 
fully open.  Eventually, the damaged heart valves can cause 
serious, even disabling problems.  These problems depend on 
how bad the damage is and which heart valve is affected.  The 
most advanced condition is congestive heart failure.  This is 
a heart disease in which the heart enlarges and can not pump 
out all of its blood.  The diagnosis of rheumatic heart 
disease in the veteran was felt to be untenable since there 
was no evidence of any heart valve damage or cardiomegaly.  

The preponderance of the evidence indicates that the veteran 
does not have impairment from rheumatic heart disease which 
would warrant more than a 10 percent rating.  The veteran had 
a METS of 7.0 in December 2003, and a METS of 3-5 on VA 
examination in March 2008.  However, the examiner in April 
2004 indicated that the veteran had no more than mild 
rheumatic heart disease and the examiner in March 2008 found 
the diagnosis of rheumatic heart disease to be untenable 
since the veteran had no evidence of any heart valve damage 
or cardiomegaly.  The Board finds this opinion to be 
controlling given the reasons reported.  The VA examiner  
indicated in essence that the veteran's arteriosclerosis and 
coronary artery disease was responsible for the impairment 
shown.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

In light of the above, a higher rating than 10 percent for 
rheumatic heart disease is not warranted.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

An increased rating for rheumatic heart disease is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


